DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 1-7 and 9-20 in the reply filed on 6/16/2021 is acknowledged. Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and there being no allowable generic or linking claim. Thus, Claims 1-20 are currently pending while Claim 8 is withdrawn. 

Specification
2.	The disclosure is objected to because of the following informalities: 
In Par [0007], change “is to provides” to -- is to provide --
Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 2-7 and 9-20 are rejected due to their dependency on Claim 1. 
	Claim 2 recites the limitation “further comprising: as the metal sheet part, an exterior case main body with at least one surface formed as an opening portion” which is considered indefinite because the wording of this limitation is generally unclear. It is unclear if the metal sheet part forms the exterior case main body or if the exterior case main body constitutes an additional element that is distinct from the metal sheet part. Furthermore, Claim 2 recites the limitation “wherein the coated films including the stepped pressed portion and the ink-jet printing layer” which is considered indefinite because the stepped press portion is not one of the coated films. The metes and bounds of the claim are consequently unclear.
	Claim 3 recites the limitation “the coated films with different color hues” which is considered indefinite because it is unclear if the coated films in this recitation are referring to the coated films already established in Claim 1 or if they are referring to additional films with “different color hues”. Furthermore, it is unclear what “different” is relative to in this limitation since the films could have different colors hues from (at least) the color of the tank, from the films themselves, or from some other element. The metes and bounds of the claim are consequently unclear.
	Claim 6 recite the limitation “wherein as the stepped pressed portion, a stepped pressed portion that represents letters, symbols, figures, or patterns in a three-dimensional manner is provided” which is considered indefinite because the wording of this limitation is generally unclear. It is unclear if “a 
	Claim 9 recites the limitation “the coated films with different color hues” which is considered indefinite because it is unclear if the coated films in this recitation are referring to the coated films already established in Claim 1 or if they are referring to additional films with “different color hues”. Furthermore, it is unclear what “different” is relative to in this limitation since the films could have different colors hues from (at least) the color of the tank, from the films themselves, or from some other element. The metes and bounds of the claim are consequently unclear.
	Claims 15-18 each recite the limitation “wherein as the stepped pressed portion, a stepped pressed portion that represents letters, symbols, figures, or patterns in a three-dimensional manner is provided” which is considered indefinite because the wording of this limitation is generally unclear. It is unclear if “a stepped pressed portion” is referring to the stepped pressed portion that has already been established or if it is referring to a distinct, additional stepped pressed portion. The metes and bounds of each claim are consequently unclear.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2012/0297621 A1) (hereinafter “Kuo”) in view of Mortarotti (US 2011/0031254 A1). 
Regarding Claim 1, to the extent that Claim 1 is understood in light of the 112(b) rejections set forth in this Office Action, Kuo teaches of an exterior case (22) for a hot water unit, which is formed by using a metal sheet part and is used to accommodate a hot water device (12) for generating or storing hot water therein (see at least [0019]-[0021] and Figs. 1, 4) the exterior case, comprising:
	coated films (120) (see at least [0032] and Fig. 2-4);
	wherein the coated films include an ink-jet printing layer (via “on-line inkjet printing”) and the ink-jet printing layer represents at least any of letters, symbols, figures, and patterns (see at least [0032] and Figs. 2-4).
	Kuo fails to explicitly teach of a stepped pressed portion that is obtained by the metal sheet part being partially formed into a concave shape or a convex shape and that the coated films are provided on a bottom surface or a top surface and a side wall surface of the stepped pressed portion.
	Mortarotti discloses a relatable exterior casing (100) that may be used in a water heater application (see at least [0022] and Fig. 1). Mortarotti teaches of disposing the “company logos or trademarks” in the bottom of a stepped pressed portion (“embossed area 184b”) that forms a concave shape (see at least [0040] and Fig. 9) and teaches that it is advantageous to do so because it provides a different “touch and look which may provide a visual effect” (see at least [0040] and Fig. 9). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the exterior case taught by Kuo which already displays information on the side of the casing via the coated films by disposing the displayed information in the bottom of a stepped pressed portion as taught by Mortarotti. Doing so would have enhanced the visual effect of the displayed information and would have enhanced the feel of the casing in the area of the displayed information. Note that such modification would have necessarily resulted a configuration wherein the coated films already taught by Kuo would be provided on a bottom surface of the stepped 

	Regarding Claim 2, to the extent that Claim 2 is understood in light of the 112(b) rejections set forth in this Office Action, Kuo also teaches that the metal sheet part forms an exterior case main body with at least one surface formed as an opening portion (137) (see at least [0036] and Figs. 1, 4); and 
	of a cover body (the body of element (14) as shown in Fig. 1 that covers the opening that element (24) is disposed through) that is attached to the exterior case main body such that the cover body blocks the opening portion (see at least [0021] and Fig. 1), and the combination of Kuo and Mortarotti also teaches that the stepped press portion and the coated films, including the ink-jet printing layer, are provided on the exterior case main body (see at least Fig. 4 of Kuo, Fig. 9 of Mortarotti and the rejection for Claim 1). The combination of Kuo and Mortarotti accordingly meets the limitations of Claim 2 as claimed. 

	Regarding Claim 3, to the extent that Claim 3 is understood in light of the 112(b) rejections set forth in this Office Action, Kuo also teaches that the coated films have a different color hue than (at least) the “color coat” of the tank since the coated films comprise readable words and a clear coat (see at least [0009] and Figs. 2-4). The combination of Kuo and Mortarotti accordingly meets the limitations of Claim 3 as claimed (see at least [0009] of Kuo and the rejection for Claim 1).

	Regarding Claim 4, the combination of Kuo and Mortarotti also teaches that the coated films have a color hue that is different from a color hue of an outer surface of a circumferential portion of the stepped pressed portion (since the coated films have a different color hue than (at least) the “color coat” of the tank as taught by Kuo which would be on the circumferential portion of the stepped 

	Regarding Claim 5, Kuo also teaches of a transparent paint layer that covers the ink-jet printing layer (“clear top coat”) (see at least [0009]). 

	Regarding Claim 6, to the extent that Claim 6 is understood in light of the 112(b) rejections set forth in this Office Action, Mortarotti also teaches that the stepped pressed portion represents letters, symbols, figures, or patterns in a three-dimensional manner (as is evident from the stepped portion creating a different “touch” than the rest of the casing where the letters are - see at least [0040] of Mortarotti and Fig. 9). The combination of Kuo and Mortarotti accordingly meets the limitations of Claim 6 as claimed (see at least [0040] of Mortarotti and the rejection for Claim 1).

	Regarding Claim 7: Kuo also teaches of a hot water unit (10) (see Fig. 1) that comprises exterior case (22) and the combination of Kuo and Mortarotti teaches the exterior case for a hot water unit according to claim 1 (see the rejection for Claim 1). Thus, the combination of Kuo and Mortarotti accordingly teach of a water unit that comprises the exterior case for a hot water unit “according to claim 1” as claimed (see the rejection for Claim 1). 

	Regarding Claim 9, to the extent that Claim 9 is understood in light of the 112(b) rejections set forth in this Office Action, Kuo also teaches that the coated films have a different color hue than (at least) the “color coat” of the tank since the coated films comprise readable words and a clear coat (see at least [0009] and Figs. 2-4). The combination of Kuo and Mortarotti accordingly meets the limitations of Claim 9 as claimed (see at least [0009] of Kuo and the rejection for Claim 1).

	Regarding Claims 10 and 11, the combination of Kuo and Mortarotti also teaches that the coated films have a color hue that is different from a color hue of an outer surface of a circumferential portion of the stepped pressed portion (since the coated films have a different color hue than (at least) the “color coat” of the tank as taught by Kuo which would be on the circumferential portion of the stepped pressed portion in the combined apparatus (see at least [0009] and Figs. 2-4 of Kuo and the rejection for Claim 1).

	Regarding Claims 12-14, Kuo also teaches of a transparent paint layer that covers the ink-jet printing layer (“clear top coat”) (see at least [0009]). 

	Regarding Claims 15-18, to the extent that Claims 15-18 are understood in light of the 112(b) rejections set forth in this Office Action, Mortarotti also teaches that the stepped pressed portion represents letters, symbols, figures, or patterns in a three-dimensional manner (as is evident from the stepped portion creating a different “touch” than the rest of the casing where the letters are - see at least [0040] of Mortarotti and Fig. 9). The combination of Kuo and Mortarotti accordingly meets the limitations of Claims 15-18 as claimed (see at least [0040] of Mortarotti and the rejection for Claim 1).

	Regarding Claims 19 and 20: Kuo also teaches of a hot water unit (10) (see Fig. 1) that comprises exterior case (22) and the combination of Kuo and Mortarotti teaches the exterior case for a hot water unit according to claims 2 and 3 (see the rejections for Claims 2 and 3). Thus, the combination of Kuo and Mortarotti accordingly teach of a water unit that comprises the exterior case for a hot water unit according to each of Claims 2 and 3 as claimed (see the rejection for Claim 1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lerner (US 2004/0112887 A1) is considered relevant to this application in terms of structure and use. 
	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523.  The examiner can normally be reached on M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762